Fourth Court of Appeals
                                      San Antonio, Texas
                                              May 4, 2017

                                         No. 04-17-00248-CV

                                     IN RE John M. DONOHUE

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On April 21, 2017, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on May 4, 2017.




                                                                 _____________________________
                                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4 day of May, 2017.


                                                                 _____________________________
                                                                 Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2017CI04329, styled Ex parte John M. Donohue, pending in the 57th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.